DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Neilson (reg. # 72914) on 8/9/2022.
The application has been amended as follows:

Claim 1 recites as follows:
 	A method comprising:
receiving, by a medical imaging system having at least one processing device, three-dimensional image data of a patient anatomy;
filtering the three-dimensional image data to display a portion of the three-dimensional image data that is associated with the patient anatomy;
receiving, at the at least one processing device, input from an operator input device, the input comprising navigational directions for virtual movement within a space defined by the three-dimensional image data;
tracking the virtual movement; 
defining a tracked pathway based on the tracked virtual movement; and
generating a model of the patient anatomy based on the tracked pathway, wherein the model of the patient anatomy is a line model comprising one or more lines based on the tracked pathway.

Claim 2 has been canceled.

Claim 28 recites as:
A system for processing medical images, the system comprising:
a memory configured for storing three-dimensional image data of at least a portion of a patient anatomy;
a processing device in communication with the memory, the processing device configured to execute instructions to perform operations comprising:
	receiving the three-dimensional image data;
	filtering the three-dimensional image data;
	generating a display of a portion of the three-dimensional image data associated with the patient anatomy;
	receiving input from an operator input device, the input comprising navigational directions for virtual movement within an image space defined by the portion of the three-dimensional image data;
	defining a tracked pathway by tracking the virtual movement; and
	generating a model of the patient anatomy based on the tracked pathway, wherein the model of the patient anatomy is a line model comprising one or more lines based on the tracked pathway.

Claim 34 recites as:
The system of claim 33, wherein the receiving input from the operator input device comprises receiving one or more drawing inputs from the operator input device, the one or more drawing inputs representing one or more three-dimensional lines drawn on one or more views of the three-dimensional image data by an operator.

Claim 35 recites as:
The system of claim 31, wherein the operations further comprise displaying a plurality of filter selections and receiving a selection of at least one of the plurality of filter selections, wherein rendering the graphical user interface comprises rendering a filtered portion of the three-dimensional image data according to the selection of at least one of the plurality of filter selections.

Claim 40 recites as:
The system of claim 28, wherein the processing device is configured to perform the filtering of the three-dimensional image data according to different density values to identify different areas of the received three-dimensional image data.

REASONS FOR ALLOWANCE
Claims 1, 12-15, and 28-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed limitations, when considered as a whole is not reasonably taught by the combination of Summers et al., US6345112B1), Lorensen et al., (US5611025A), and Sandhu et al., (US20130165854A1) when combined with the examiner’s amendment.
In addition, the claimed limitations are nonobvious without improper hindsight.
Therefore the 35 U.S.C. 103 rejections of claims 1 and 28 have been withdrawn.

With regards to independent claims 1 and 28, relevant prior arts found are:
Summers et al., (US6345112B1)
Lorensen et al., (US5611025A)
Sandhu et al., (US20130165854A1)
Donhowe et al., (US20140188440A1)
Brown et al., (US9770216B2)
Baker (US9639666B2)
Averbuch et al., (US9129359B2)
Holsing et al., (US10249036B2)

Summers teaches receiving three dimensional image data of patient anatomy and filtering that data to display a portion of it associated with patient anatomy, as well as including an input device with input comprising navigational directions for virtual movement within a space defined by the 3D data.
However Summer fails to explicitly teach tracking of the virtual movement, as well as a tracked pathway based on the virtual movement, and generating a model of the patient anatomy based on the tracked pathway, wherein the model of the patient anatomy is a line model comprising one or more lines based on the tracked pathway

Lorensen teaches the tracking of virtual movement as well as a tracked pathway based on that movement, and also generating a model of the patient anatomy based on the tracked pathway, but fails to teach that the generated model is a line model comprising one or more lines based on the tracked pathway.

Sandhu teaches a touch based control of a remote catheter guidance system, and disclose a user interface that may receive input from a user. The input may be for a virtual representation, and may change the rotation of the device. However, Sandhu fails to disclose the virtual movement of the device within the image data, and a pathway generated from the virtual movement. 
In addition, Sandhu teaches that users may indicate in the user interface a line or path along the surface of a model by touching the user interface. However this model with a line is not generated from virtual movement in three dimensional data, and thus Sandhu fails to teach wherein the model of the patient anatomy is a line model comprising one or more lines based on the tracked pathway.
 
Donhowe teaches a system for planning interventional surgery that receives three dimensional image data captured by a visualization system, and an operator input device that may include navigational directions. Additionally, Donhowe’s system comprises a virtual visualization system that provides navigation assistance to the catheter system, and virtual navigation using the virtual visualization system is based upon reference to an acquired dataset associated with the 3D data. 
Donhowe fails to explicitly disclose filtering the 3D image data to display a portion of the 3D data associated with the patient anatomy, the input comprising navigational directions for virtual movement, tracking the virtual movement, and generating a model of the patient anatomy based on the tracked pathway, and wherein the model of the patient anatomy is a line model comprising one or more lines based on the tracked pathway

Brown teaches a bronchoscope system that includes a virtual bronchoscope view with a virtual pathway, however this pathway is not based on the virtual movement resulted from input of navigational directions from an operator, nor does Brown teach wherein the model of the patient anatomy is a line model comprising one or more lines based on the tracked pathway

Baker teaches a system for planning a pathway through an anatomical luminal network of a patient with a virtual view and a pathway. However this pathway is not generated from tracked virtual movement and is instead generated by a processor determining the best point between two points selected by a clinician. Baker also fails to teach wherein the model of the patient anatomy is a line model comprising one or more lines based on the tracked pathway.

Averbuch teaches generating a pathway to a target from 3D image data from CT scans, and a virtual model of airways that includes center lines of the perceived airways. However Averbuch fails to explicitly teach any tracked virtual movement, as well as any type of movement from the 3D data, or wherein the model of the patient anatomy is a line model comprising one or more lines based on the tracked pathway. The virtual line model is based on segmented and filtered data, not the tracked pathway based on virtual movement.

Holsing teaches a surgical navigational system that visually simulates a virtual volumetric scene of a body cavity by capturing scan data, rendering the image, and the user may manipulate the image data with specified viewpoints, a pathway to be traversed may be selected. However Holsing fails to explicitly teach tracking of virtual movement and generating a model based on the pathway or wherein the model of the patient anatomy is a line model comprising one or more lines based on the tracked pathway.

The dependent claims 12-15, and 29-41 necessarily contain all the limitations of allowable independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SEAN D MATTSON/Primary Examiner, Art Unit 3793